
	

113 SRES 555 ATS: Designating the week of September 15 through September 19, 2014, as ‘‘National Health Information Technology Week’’ to recognize the value of health information technology in transforming and improving the health care system for all individuals in the United States.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 555
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Ms. Stabenow (for herself and Mr. Thune) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of September 15 through September 19, 2014, as ‘‘National Health Information
			 Technology Week’’ to recognize the value of health information technology
			 in transforming and improving the health care system for all individuals
			 in
			 the United States.
	
	
		Whereas health information technology is recognized as an essential tool for improving patient
			 care, ensuring patient safety, stopping duplicative tests and paperwork,
			 and reducing health care costs;Whereas the Center for Information Technology Leadership estimates that a fully-realized
			 implementation of national standards for interoperability and the exchange
			 of health information can produce significant savings in health care
			 costs;Whereas the use of health information technology is essential to providing
			 coordinated care, expanding access to care, and improving the quality and
			 safety of mental and physical health care for all individuals in the
			 United
			 States;Whereas Congress has a vision for a national technology-enabled health care system that—(1)provides access to care that is available at anytime and anywhere;(2)recognizes modern, multimodal health care delivery models;(3)establishes open standards for connectivity to core patient information between health information
			 technology systems, devices, and emerging technologies; and(4)leverages technology solutions to analyze and improve treatment trends and highlight cost
			 transparency to help combat fraud, waste, and abuse within Federal health
			 programs;Whereas portable health information, such as cloud-based computing and
			 storage systems that can process vast amounts of patient information for
			 personalized care, integrated consumer devices, and mobile medical
			 applications, are critical technologies for improving the health of all
			 individuals in the United States, creating high-demand jobs, and
			 stimulating market innovation;Whereas it is necessary to continue improving the exchange of health information confidently and
			 securely between different providers, systems, and insurers, a task that
			 is foundational to transforming the health care delivery system in the
			 United States;Whereas aligning the use of electronic health records with other reporting efforts is critical to
			 improving clinical outcomes for patients, controlling costs, and expanding
			 access to care through the use of technology; andWhereas since 2006, organizations across the United States have united to support National Health
			 Information Technology Week to improve public awareness of implementing
			 health information technology to achieve  the benefits of improved quality
			 and cost efficiency in the health care system: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the week of September 15 through September 19, 2014, as National Health Information Technology Week;(2)recognizes the value of information technology and management systems in transforming health care
			 for individuals in the United States;(3)encourages all interested parties to promote the use of information technology and management
			 systems to transform the health care system of the United States; and(4)calls on all individuals in the United States to be engaged in their mental and physical health by
			 using health information technology.
			
